Citation Nr: 0611069	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the nose.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 
through March 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

FINDING OF FACT

Frostbite of the nose was not incurred in, or aggravated by 
active service.


CONCLUSION OF LAW

The veteran's frostbite of the nose was not incurred in, or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in November 2004 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The record also reflects that the veteran's service medical 
records have been obtained, and that the veteran has not 
identified any other medical records or evidence pertinent to 
his claim.  The record further shows that the veteran 
submitted a statement in September 2005 indicating that he 
had no further evidence to submit.  The Board is similarly 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
evidence of a current disability; medical or, in some 
instances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Rose v. West, 11 Vet. App. 
169,171 (1998) (internal citations omitted).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


History and Analysis

The veteran contends that he was stationed in Alaska during 
November 1964, where he spent two weeks in the field for 
training, and was subject to the harsh Alaskan winter weather 
conditions, including sub-zero temperatures.  While exposed 
to these conditions, the veteran claims his nose turned white 
and became numb at the tip.  As a result, the veteran 
reported his condition to a field medic who instructed him to 
keep his nose covered to avoid further exposure.  The veteran 
also specifically stated in his April 2005 notice of 
disagreement, that he sought no further treatment for his 
frostbitten nose after his consultation with the field medic, 
as "nothing further could be done."  

Upon review of the veteran's service medical records, the 
Board notes that there is no indication or notation in the 
records that the veteran ever experienced frostbite of the 
nose.  Furthermore, the veteran's exit examination is silent 
to any abnormalities due to frostbite of the nose.  To the 
contrary, the examination noted that the veteran was in good 
health.

Furthermore, the record is silent as to any evidence that 
would indicate that the veteran currently has any disability 
due to residuals of a frost-bitten nose.  He has not 
submitted or identified any current medical records or any 
other relevant evidence in support of his contentions.  The 
veteran, in his April 2005 notice of disagreement stated that 
he is solely relying on his honesty in support of his claims.  
However, as a lay person, the veteran lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

Regardless, there is no evidence in the service medical 
records to support the veteran's contention that he incurred 
frostbite of the nose during active service.  Moreover, the 
record does not indicate that the veteran has any current 
residual disability from the claimed frostbite of the nose.  
Entitlement to service connection requires a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the preponderance of the evidence is 
against the veteran's claim and service connection for 
residuals of frostbite of the nose is not warranted.  


ORDER

Entitlement to service connection for residuals of frostbite 
of the nose is denied.




____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


